DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/175932 filed on February 15, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending.  Claims 1, 4, 5, 7, 9, 11, 14 and 16 are rejected under Non-Statutory Double Patenting.  Claims 1-20 are rejected under 103.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 7 and 14 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 6, 7 and 13 of U.S. Patent No. US 10,621,060.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/175932
10,275,541 (15/229301)
Claim 1
An apparatus, comprising: a memory; and circuitry configured to: input identification information associated with a subset of data stored in the memory into a probabilistic data structure; perform, using the probabilistic data structure, an operation on the inputted identification information, wherein the by a quantity of times the subset of data was accessed during a program operation performed on at least a portion of the subset of data; and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed using the probabilistic data structure.

Claim 1
An apparatus, comprising: a memory;  and circuitry configured to: input 
identification information associated with a subset of data stored in the 
memory into a probabilistic data structure, wherein the probabilistic data structure is configured to capture a frequency at which the identification 
information associated with the subset of data is input into the probabilistic data structure;  and proactively determine, at least partially using the probabilistic data structure, whether to take a corrective action on the subset of data stored in the memory. 

Claim 7
The method of claim 6, wherein performing the operation on the inputted 
identification information includes: processing the inputted identification 
information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure;  and updating each of the 
different counters to which the output of each respective hash function corresponds. 







The claims of US Patent No. 10,275,541 do not explicitly teach a corrective action based, at least in part, on a result of the operation performed using the probabilistic data structure.
However, Yun teaches physical locations are swapped to perform the corrective action, in Section 3.2; Fig. 3.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 10,275,541 with a corrective action based, at least in part, on a result of the operation performed using the probabilistic data structure for the purpose of correcting data stored in a memory.


Claims 1, 4, 5, 9, 11 and 16 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 1, of U.S. Patent No. US 10,929,474.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on anticipatory-type double patenting with regards to the aforementioned parent patent.


17/175932
10,929,474 (16/356759)
Claim 1
An apparatus, comprising: a memory; and circuitry configured to: input identification information associated with a subset of data stored in the memory into a probabilistic data structure; perform, using the probabilistic data structure, an operation on the inputted identification information, wherein the operation includes: processing the inputted identification information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure; and updating each of the different counters to which the output of each respective hash function by a quantity of times the subset of data was accessed during a program operation performed on at least a portion of the subset of data; and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed using the probabilistic data structure.



An apparatus, comprising: a memory;  and circuitry configured to: input 
identification information associated with a subset of data stored in the 
memory into a probabilistic data structure;  perform, using the probabilistic data structure, an operation on the inputted identification information, 
wherein the operation includes: processing the inputted identification 
information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure;  and updating each of the 

corresponds;  and proactively determine whether to take a corrective action on 
the subset of data based, at least in part, on a result of the operation 
performed by the probabilistic data structure.

Claim 4

Claim 4
Claim 7
 

Claim 5
Claim 9

Claim 11
Claim 11

Claim 16
Claim 20





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprouse (US Patent 9,384,126) in view of Yun (Bloom Filter-Based Dynamic Wear Leveling for Phase Change RAM).

Claim 1, Sprouse teaches an apparatus, comprising: a memory (View Sprouse Col. 2, Lines 27-34; DRAM); and circuitry configured to: input identification information associated with a subset of data stored in the memory into a probabilistic data structure (View Sprouse Col. 8, Lines 8-29; bloom filter array); perform, using the probabilistic data structure, an operation on the inputted identification information (View Sprouse Col. 8, Lines 8-29; bloom filter array).

Sprouse does not explicitly teach the operation includes: processing the inputted identification information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure; and updating each of the different counters to which the output of each respective hash function corresponds by a quantity of times the subset of data was accessed during a program operation performed on at least a portion of the subset of data; and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed using the probabilistic data structure.

However, Yun teaches processing the inputted identification information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure (View Yun Section 3.1; Fig. 1; hash functions mapping); and updating each of the different counters to which the output of each respective hash function corresponds by a quantity of times the subset of data was accessed during a program operation performed on at least a portion of the subset of data (View Yun Section 4.1; Fig. 3; bloom filter counter array checked; bloom filter updated); and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed using the probabilistic data structure (View Yun Section 3.2; Fig. 3; swap physical location between hot/cold addresses).
(View Yun Section 3.2; Fig. 3).  Such modification would have allowed data to be corrected within a memory.

Claim 7 is the method corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Yun further teaches the result of the operation performed using the probabilistic data structure corresponds to a value of each of the different counters after they have been (View Yun Section 4.1; determine hot/cold swapping needed).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Sprouse further teaches the circuitry is configured to input the identification information into the probabilistic data structure in response to the program operation being performed (View Sprouse Col. 8, Lines 8-29; bloom filter array).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Yun further teaches updating each of the different counters includes increasing a value of each of the different counters by the quantity of times (View Yun Section 3.1; counter incremented). 

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Sprouse further teaches updating each of the different counters includes resetting a value of each of the different counters (View Sprouse Col. 5, Lines 11-27; bloom filter reset).

(View Sprouse Col. 8, Lines 28-39; logical functional register).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  Yun further teaches the result of the operation performed by the counting Bloom filter corresponds to a value of each of the different counters after they have been updated by the quantity of program cycles (View Yun Section 3.1, 4.1; bloom filter updated).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 7.  Yun further teaches the operation includes updating each of the different counters by a quantity of erase cycles performed on at least a portion of the subset of data (View Yun Section 2; erase). 

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  Sprouse further teaches the portion of the subset of data comprises a page of data (View Sprouse Col. 6, Lines 4-18; pages).

(View Yun Section 3.2, Fig. 3; swap physical location between hot/cold addresses).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 12.  Yun further teaches taking the correction action on the subset of data comprises relocating the subset of data to a different location in the memory (View Yun Section 3.2, Fig. 3; swap physical location between hot/cold addresses) 

Claim 14, Sprouse teaches an apparatus, comprising: a memory (View Sprouse Col. 2, Lines 27-34; DRAM); and circuitry configured to: perform a program operation on a subset of data stored in the memory (View Sprouse Col. 8, Lines 8-29; bloom filter array) and resetting each of the different counters to which the output of each respective hash function corresponds (View Sprouse Col. 5, Lines 11-27; bloom filter reset).
Sprouse does not explicitly teaches input identification information associated with the subset of data into a probabilistic data structure; perform, using the probabilistic data structure, an operation on the inputted identification information, wherein the operation includes: processing the inputted identification information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash 

However, Yun teaches input identification information associated with the subset of data into a probabilistic data structure (View Yun Section 3.1; Fig. 1; hash functions mapping); perform, using the probabilistic data structure, an operation on the inputted identification information (View Yun Section 3.1; Fig. 1; hash functions mapping), wherein the operation includes: processing the inputted identification information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure (View Yun Section 3.1; Fig. 1; hash functions mapping); and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed using the probabilistic data structure (View Yun Section 3.2; Fig. 3; swap physical location between hot/cold addresses).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sprouse with input identification information associated with the subset of data into a probabilistic data structure; perform, using the probabilistic data structure, an operation on the inputted identification information, wherein the operation (View Yun Section 3.2; Fig. 3).  Such modification would have allowed data to be corrected within a memory.

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  Yun further teaches the result of the operation performed using the probabilistic data structure corresponds to a value of each of the different counters after they have been reset (View Yun Section 4.1; determine hot/cold swapping needed).

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  Sprouse further teaches the value of each of the different counters after they have been reset is zero (View Sprouse Col. 5, Lines 11-27; bloom filter set to all zeroes).


Claim(s) 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprouse (US Patent 9,384,126) in view of Yun (Bloom Filter-Based .

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 7.   The combination of teachings do not explicitly determining whether the identification information associated with the subset of data is stored in a cache; and inputting the identification information into the counting Bloom filter upon determining the identification information is not stored in the cache.

However, Ramamoorthy teaches determining whether the identification information associated with the subset of data is stored in a cache (View Ramamoorthy Abstract, ¶ 6; cache hit/cache miss); and inputting the identification information into the counting Bloom filter upon determining the identification information is not stored in the cache (View Ramamoorthy Abstract, ¶ 6, 29, 52; add membership to bloom filter).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determining whether the identification information associated with the subset of data is stored in a cache; and inputting the identification information into the counting Bloom filter upon determining the identification information is not stored in the cache since it is known in the art that a data (View Ramamoorthy Abstract, ¶ 6, 29, 52).  Such modification would have allowed a cache to store data not previously stored.

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 14.   The combination of teachings do not explicitly teach the apparatus includes a cache configured to store the identification information associated with the subset of data and the circuitry is configured to remove the identification information from the cache responsive to performing the program operation.

However, Ramamoorthy teaches the apparatus includes a cache configured to store the identification information associated with the subset of data (View Ramamoorthy ¶ 8; add data to cache) and the circuitry is configured to remove the identification information from the cache responsive to performing the program operation (View Ramamoorthy ¶ 36, 40; data element deleted).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the apparatus includes a cache configured to store the identification information associated with the subset of data and the circuitry is configured to remove the identification information from the cache responsive to performing the program operation since it is known in the art that data can (View Ramamoorthy ¶ 36, 40).  Such modification would have allowed a cache to store data or delete data.

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 14.   The combination of teachings do not explicitly teach the circuitry is configured to input the identification information into the probabilistic data structure upon a quantity of pages of the subset of data affected by the program operation meeting or exceeding a threshold quantity.

However, Ramamoorthy teaches the circuitry is configured to input the identification information into the probabilistic data structure upon a quantity of pages of the subset of data affected by the program operation meeting or exceeding a threshold quantity (View Ramamoorthy ¶ 8; add cache statistics).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the circuitry is configured to input the identification information into the probabilistic data structure upon a quantity of pages of the subset of data affected by the program operation meeting or exceeding a threshold quantity since it is known in the art that cache statistics can be (View Ramamoorthy ¶ 8).  Such modification would have allowed the bloom filter to determine that a page exceeds a threshold.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprouse (US Patent 9,384,126) in view of Yun (Bloom Filter-Based Dynamic Wear Leveling for Phase Change RAM) and further in view of Roitshtein (US Patent Application 2014/0244779).

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 14.   The combination of teachings do not explicitly teach the circuitry is configured to input the identification information into the probabilistic data structure upon the program operation being a particular type of program operation.

However, Roitshtein teaches the circuitry is configured to input the identification information into the probabilistic data structure upon the program operation being a particular type of program operation (View Roitshtein ¶ 66, 77; reprogram bloom filter).

(View Roitshtein ¶ 66, 77).  Such modification would have allowed the bloom filter to be reprogrammed.

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 19.   Roitshtein further teaches the particular type of program operation is a re-programming of data to the subset of data (View Roitshtein ¶ 66, 77; reprogram bloom filter). 


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Patterson et al. (U.S. Patent 7,424,498); teaches probabilistic data structures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.